Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-7, 9-12, 14, 23, and 25-27 are allowable.
Regarding independent claims 1 and 23, the applicant's arguments filed 04/19/2021 have been fully considered and found persuasive.  Hence, the subject matters of independent claims 1 and 23 are allowable over the prior arts of record.  Accordingly, all dependent claims of independent claims 1 and 23 are also allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (similarly to claim 23), it discloses an apparatus including one or more non-transitory computer-readable media (NTCRM) comprising instructions to, upon execution of the instructions by one or more processors of a user equipment (UE), cause the UE to: measure, based on reception of a plurality of beams, a first number of beams of the plurality of beams, wherein the first number is at least a minimum number, and wherein the minimum number is greater than one; process, based on the measurements of the first number of beams, measured values that correspond to the measured first number of beams; receive an indicator of a maximum number of beams to report; and generate, based on the processed measured values 
These claimed features contain particular communications between the network entities as well as specific procedures for indicating specific contents of such communications to report a specific number of beam measurements, which are not taught in the prior arts of record combined or alone.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in independent claim 23, hence, these claimed features of claim 23 also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465